Case 9:17-cv-81261-WPD Document 361 Entered on FLSD Docket 12/26/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                            Case No. 9:17-cv-81261-DIMITROULEAS

   ALL TAG CORP.,

                          Plaintiff,
   vs.
   CHECKPOINT SYSTEMS, INC.,

                     Defendant.
   _____________________________________/

                            ORDER GRANTING MOTION TO
                    RETAIN JURISDICTION TO ENFORCE SETTLEMENT
                   AGREEMENT AND FOR DISMISSAL WITH PREJUDICE

          THIS CAUSE comes before the Court on the Parties' Joint Motion to Retain Jurisdiction to

   Enforce Settlement Agreement and for Dismissal with Prejudice [DE 360], filed on December 23,

   2019. The Court has carefully considered the Motion and is otherwise fully advised in the

   premises.

          It is hereby, ORDERED AND ADJUDGED that:

               1. The Motion [DE 360] is GRANTED.

               2. The Court retains jurisdiction over this action to enforce the terms of the Parties’

                  settlement agreement.

               3. Having retained jurisdiction to enforce the Parties’ settlement agreement, the Court

                  orders that this action is DISMISSED WITH PREJUDICE, without attorney’s

                  fees, costs, or disbursements to any party.

               4. The Clerk is directed to CLOSE this case and DENY any pending motions as moot.

          DONE AND ORDERED in Chambers at Ft. Lauderdale, Broward County, Florida, this

   26th day of December 2019.
Case 9:17-cv-81261-WPD Document 361 Entered on FLSD Docket 12/26/2019 Page 2 of 2




      Copies furnished to:
      All Counsel of Record
